Citation Nr: 1721323	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating for hypertension in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1979 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Appeals Management Center in Washington, D.C., which, in pertinent part, granted service connection for hypertension and assigned an initial 10 percent disability rating, effective October 16, 2000, the date of claim.  Jurisdiction over this case is currently with the RO in Montgomery, Alabama.

This matter was most recently before the Board in December 2016, at which time the Board remanded the matter to the RO for further development.  The Board's December 2016 remand directives instructed the RO to schedule the Veteran for another VA examination and to obtain certain medical opinions.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was provided with another VA examination in January 2017, the examination report for which, along with the requested medical opinions, has been associated with the record.  As such, the Board finds that the December 2016 remand directives have been complied with, and the matter has been properly returned to the Board for appellate consideration.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.





FINDING OF FACT

For the entire initial rating period on appeal from October 16, 2000, the service-connected hypertension did not manifest as diastolic blood pressure of predominantly 110 millimeters (mm.) or more, or systolic blood pressure of predominantly 200 mm. or more.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for hypertension have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for hypertension, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of a Notice of Disagreement).  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in January 2006, March 2015, and January 2017, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2006, March 2015, and January 2017 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Higher Initial Disability Rating for Hypertension

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is in receipt of a 10 percent initial disability rating for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, for the entire initial rating period from October 16, 2000.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic blood pressure predominately 100 or more, or; systolic blood pressure predominantly 160 or more, or; is the minimum rating for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran received a VA hypertension examination in January 2006.  The VA examination report reflects the Veteran conveyed having intermittent headaches, mild chest pain, and occasional shortness of breath secondary to hypertension.  The VA examiner noted that the hypertension was being treated with medication.  Blood pressure readings taken during the examination were 130/80, 128/80, and 130/78.  The January 2006 VA examination report reflects a diagnosis of hypertension and the VA examiner's opinion that the Veteran developed high blood pressure during military service.

A second VA hypertension examination was conducted in March 2015.  The March 2015 VA examination report reflects the Veteran reported varying blood pressure control, even when taking medication.  Blood pressure readings taken at the time were 128/84, 130/86, and 124/86, with an average blood pressure reading of 127/85.  The March 2015 VA examiner assessed that the Veteran did not have a history of diastolic blood pressure elevation of predominately 100 or more and opined that (now service-connected) erectile dysfunction was more likely than not related to hypertension.

A third VA hypertension examination was conducted in January 2017.  The January 2017 VA examination report shows the Veteran reported elevated blood pressure after work due to fatigue, but that blood pressure had generally been well controlled and denied any complications due to hypertension.  The VA examination report reflects blood pressure readings taken at the time were 137/84, 136/84, and 132/86, with an average blood pressure reading of 135/84.  The VA examiner assessed that the Veteran did not have a history of diastolic blood pressure elevation of predominately 100 or more.  Additionally, based on review of medical records since October 2000, the January 2017 VA examiner opined that systolic blood pressure had not been predominantly 200 or more during that period.  The VA examiner opined that other than the service-connected erectile dysfunction, there were no other symptoms or disorders which had been caused or aggravated by the hypertension.  Specifically, the January 2017 VA examiner opined that there was no causal relationship between hypertension either causing or aggravating the service-connected joint disorders in the bilateral hip and right ankle, or the reported frontal headaches as the Veteran's blood pressure had been well controlled.

Private treatment records reflect the following blood pressure readings: 120/90 in July 1999, 110/90 in December 1999, 120/90 in June 2000, and 130/90 in September 2000.

A private treatment record from March 2001 reflects the Veteran complained of dizziness in the morning associated with nasal and sinus congestion.  Examination of the Veteran revealed evidence of right serous otitis media.  Blood pressure was measured at 150/100 and 140/100, and examination of the Veteran's heart revealed normal rhythm and rate.  The March 2001 private treatment record shows the examiner assessed mild hypertension and increased the Veteran's blood pressure control medication frequency to one dose per day.

A June 2001 private treatment record reflects the Veteran reported elevated blood pressure caused the Veteran to miss eight days of work.  Upon examination, systolic blood pressure was noted to be slightly elevated at 142/80, but heart rate and rhythm were found to be normal.

Similarly, an October 2001 private treatment record shows the Veteran complained of anxiety and high blood pressure that caused the Veteran to stay home from work starting two days ago.  Blood pressure reading at the time was 120/86, and the Veteran was authorized to return to work the following day.

Subsequent private treatment records reflect the following blood pressure readings: 130/92 in October 2001, 120/88 in November 2001, 120/86 in January 2002, and 130/90 in April 2002.

A May 2002 private treatment record shows the Veteran reported presenting to the emergency room in the prior week for hypertension and insomnia.  Blood pressure readings at the time were 150/100 and 150/110.  The May 2002 private treatment record reflects examination revealed normal cardiovascular and respiratory systems, and that additional medication was prescribed for blood pressure control.  A subsequent May 2002 private treatment record reflects the blood pressure reading was 140/90.

An August 2002 VA treatment record reflects the Veteran reported not being able to work due to elevated blood pressure.  The Veteran reported being under a lot of stress at home and at work and endorsed symptoms of insomnia, irritability, lack of energy, and feeling depressed.  Blood pressure was measured at 156/94, and the dosage of the Veteran's medication was increased.  Thereafter, a September 2002 VA treatment record reveals a blood pressure reading of 122/78.

An October 2002 private treatment record shows the Veteran reported systolic blood pressure measurements taken at home were usually in the 120 mm. range, and diastolic blood pressure measurements were usually in the 70-80 mm. range.  Blood pressure measured at the time of the October 2002 visit was 138/98.

VA and private treatment records reveal the following blood pressure readings (the higher readings are listed from months with multiple readings): 150/80 in November 2002, 120/80 in December 2002, 140/90 in January 2003, 120/90 in April 2003, 110/82 in May 2003, 130/90 in June 2003, 120/88 in July 2003, 138/85 in October 2003, 136/84 in November 2003, 140/90 in February 2004, 130/88 in May 2004, 120/88 in June 2004, 142/100 in September 2004, 140/94 in October 2004, 146/94 in November 2004, 136/92 in December 2004, 143/78 in January 2005, 138/66 in February 2005, 126/76 in March 2005, 148/90 in April 2005, 110/80 in August 2005, 130/80 in September 2005, and 140/84 in October 2005.

A December 2005 private treatment record reflects that, during a follow up appointment, the Veteran complained of back pain and elevated blood pressure due to the back pain.  Blood pressure at the time of the December 2005 visit was measured at 120/100.  The Veteran denied noticing elevated blood pressure readings taken at home, but endorsed symptoms of headaches.

A January 2006 VA treatment record shows the Veteran presented for emergency care for elevated blood pressure after running out of blood pressure control medication three days ago.  The Veteran reported the highest diastolic blood pressure measurement taken at home was 104 mm.  The January 2006 VA treatment record reflects blood pressure was measured at 165/91, which the VA examiner noted also represented the highest systolic blood pressure measured to date.  The Veteran was provided with blood pressure control medication and followed up with a private provider two days later.  

A January 2006 private treatment record reflects the Veteran reported running out of blood pressure control medication for three days, but that blood pressure had returned to normal after restarting the medication.  The Veteran's blood pressure reading at the time of the January 2006 visit was 130/90.

Subsequent VA and private treatment records reveal the following blood pressure readings: 120/90 in April 2006, 130/80 in May 2006, 128/84 in July 2006, 110/80 in September 2006, 130/80 in October 2006, 130/84 in December 2006, and 134/82 in February 2007.

A March 2007 private treatment record shows the Veteran presented with episodes of syncope with falls.  The Veteran brought medication to the visit that did not resemble the usual blood pressure medication that had been prescribed; upon phoning the pharmacy, the private provider determined that the Veteran had been given the wrong medication.  Blood pressure was measured at 100/70, which the private provider noted may have been affected by the Veteran taking the wrong medication.

VA and private treatment records reveal the following blood pressure readings: 122/98 in May 2007, 137/83 in September 2007, 137/94 in October 2007, 131/87 in January 2008, 132/86 in April 2008, and 143/80 in June 2008.

A June 2008 VA treatment record shows the Veteran was brought to the emergency room following an altercation with a supervisor at work.  The Veteran reported elevated blood pressure and bilateral forearm cramping, but denied chest pain, shortness of breath, and dizziness.  Upon arrival to the emergency room the Veteran's blood pressure was measured at 168/112, but after resting in a dark quiet room for 15 minutes, blood pressure was measured again at 140/80.  The June 2008 VA treatment record reflects a diagnosis of labile hypertension, likely exacerbated by stressors at work.  The VA examiner gave the Veteran a work excuse for the following day and recommended removing stressors from the Veteran's environment, if possible.

An August 2008 VA treatment record shows the Veteran was brought to the emergency room with symptoms of dizziness and a tingling sensation in both hands.  The Veteran reported becoming upset upon seeing a sick grandchild in the intensive care unit, which predicated the onset of the reported symptoms.  The Veteran's blood pressure had been measured at 90/60 and was given a normal saline solution in the ambulance en route to the emergency room.  Upon arrival to the emergency room, blood pressure was measured again and readings were 116/53 and 101/81.  The VA examiner's impression was near-syncope and borderline hypotension that was likely secondary to volume depletion/blood pressure medication.  The August 2008 VA treatment record indicates the Veteran's blood pressure medication was adjusted in response to the episode.

Subsequent VA treatment records reveal the following blood pressure readings: 128/74 in September 2008, 128/74 in October 2008, 119/76 in December 2008, 136/86 in January 2009, 133/84 in February 2009, 143/85 in April 2009, 121/78 in May 2009, 130/76 in June 2009, 139/82 in July 2009, 130/79 in August 2009, 109/64 in September 2009, 120/79 in December 2009, 128/89 in March 2010, 124/72 in May 2010, 131/74 in August 2010, 137/83 in November 2010, and 135/95 in January 2011.

An April 2011 VA treatment record shows the Veteran presented to the emergency room for a refill of blood pressure medication; the Veteran had ordered a refill of the medication over the phone but it had not arrived.  The Veteran reported feeling fine but still needing a small supply of the blood pressure medication until the refill supply arrived.  Blood pressure was measured at 167/122 upon arrival at the emergency room.  The April 2011 VA treatment record also reflects the Veteran had not had a primary care visit since November 2010 and many prescribed medications were without refills.  The Veteran was ultimately given blood pressure control medication and discharged.

Subsequent VA treatment records reveal the following blood pressure readings:143/89 in April 2011, 142/86 in May 2011, 149/99 in January 2012, 121/69 in August 2012, 135/60 in November 2012, 121/78 in February 2013, 128/63 in March 2013, 135/76 in September 2013, 126/82 in December 2013, 163/95 in February 2014, 117/80 in July 2014, 157/92 in February 2015, 146/89 in April 2015, 124/85 in September 2015, 144/90 in December 2015, 145/86 in February 2016, and 123/86 in April 2016.

A May 2016 VA treatment record shows the Veteran presented to the emergency room for pain in the right side for the last two months, which the Veteran rated on a pain scale as a 7 out of 10.  The May 2016 VA treatment record also reflects blood pressure was measured at 172/106.  A later November 2016 VA treatment record reveals blood pressure reading had returned to 128/86.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the lay and medical evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected hypertension at any point during the initial rating period on appeal.  VA and private treatment records reflect that, during the relevant initial rating period on appeal, the Veteran's systolic blood pressure was never recorded in a treatment record at 200 mm. or more, and that diastolic blood pressure had been recorded at 110 mm. or more in only three instances in May 2002, June 2008, and April 2011.  Further, VA and private treatment records show that these three instances represented only a temporary elevation of diastolic blood pressure, as subsequent blood pressure readings within one month thereafter were recorded at 140/90 in May 2002 and 143/89 in April 2011, and in the case of the June 2008 incident, blood pressure was measured at 140/80 after only 15 minutes.

Further, an October 2002 private treatment record reflects the Veteran reported typical systolic blood pressure readings in the 120 mm. range and diastolic blood pressure readings in the 70-80 mm. range when conducting home testing; a January 2006 VA treatment record reflects the Veteran reported the highest diastolic blood pressure reading taken at home was 104 mm., and that measurement was taken when the Veteran had run out of blood pressure control medication three days ago.  The evidence of record demonstrates that atypical fluctuations in the Veteran's blood pressure readings occurred in conjunction with emotional stressors or during periods when the Veteran ran out of blood pressure control medication.  Moreover, the March 2015 and January 2017 VA examination reports are negative for a history of diastolic blood pressure of predominantly 100 or more, and similarly, the January 2017 VA examiner opined that the Veteran did not have a history of systolic blood pressure of predominately 200 or more.  

The January 2017 VA examiner also opined that, other than the service-connected erectile dysfunction, it is less likely than not that the hypertension caused or aggravated any other condition or disability, including symptoms of a frontal headache condition, given that the Veteran's blood pressure had been well controlled.  As there is no other competent evidence of record that might indicate a relationship between the service-connected hypertension and any other condition or disability, other than the service-connected erectile dysfunction, the Board need not consider whether a separate compensable disability rating is warranted for any other hypertension-related conditions or disabilities.

Despite the three incidences of diastolic blood pressure measured at more than 110 mm., the Board cannot find based on the evidence of record that the Veteran's systolic blood pressure is predominantly 200 mm. or more, or that the diastolic blood pressure is predominantly 110 mm. or more to warrant a 20 percent, or higher, initial disability rating.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for hypertension in excess of 10 percent for the entire initial rating period on appeal from October 16, 2000, the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected hypertension.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension, throughout the entire initial rating period on appeal, is fully contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on the predominant diastolic blood pressure and predominant systolic blood pressure shown during the rating period, as well as any history of diastolic blood pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control, but is not manifested by a history of diastolic pressure of 100 or more.  

The record indicates the Veteran had reported having headaches related to the service-connected hypertension; however, this symptom is not contemplated in the rating schedule to be a symptom associated with hypertension, but is indicated by the rating schedule to be a symptom of migraine headaches (Diagnostic Code 8100), which is a separately compensable disability distinct from hypertension (Diagnostic Code 7101) and would be rated in accordance with the schedular criteria for migraine headaches under Diagnostic Code 8100, provided it is present in the Veteran and determined to be service connected.  In this case, the January 2017 VA examination report of record contains the VA examiner's opinion that the reported frontal headaches are less likely than not related to the service-connected hypertension given that the Veteran's blood pressure had been well controlled.  As there is no competent evidence in the record to suggest that symptoms of headaches are related to the service-connected hypertension, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing 

the service-connected evaluation. . . [is] to be avoided.").  For these reasons, the Board finds that the record does not establish that the Veteran's hypertension is so exceptional or unusual as to warrant referral for extraschedular consideration.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the hypertension to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from 

the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to one or more service-connected disabilities.  As such, the Board finds that the issue of entitlement to a TDIU has not been raised; therefore, the issue is not before the Board on appeal. 


ORDER

For the entire initial rating period on appeal from October 16, 2000, a higher initial disability rating in excess of 10 percent for service-connected hypertension is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


